Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (except in claims 13 and 14) “first output drive coupling” and “second output drive coupling”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 5, 8 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katsuki et al. (US 2010/0079099).
Regarding claim 1, Katsuki et al. disclose a medical robotic assembly configured to support, insert, retract, and actuate a surgical instrument (Figure 9; ¶[0034]), the medical robotic assembly comprising: a surgical instrument carriage (14; Figure 1) configured for detachably mounting a surgical instrument (16) to the surgical instrument carriage (¶[0037]), the surgical instrument carriage comprising a motor housing (30), a first output assembly (40a/42a) in the motor housing, a second output assembly (40b/42b) in the motor housing, a first sensor assembly (44a) configured to sense a rotational orientation of a first output drive coupling (41a; indirectly via the motor driveshafts - ¶[0059]), and a second sensor assembly (42a) configured to sense a rotational orientation of a second output drive coupling (¶[0059]); wherein the first output assembly comprises a first motor (40a), a first gearbox (42a) coupled to the first motor and the first output drive coupling, and wherein the first output drive coupling is coupled to the first gearbox and the first output drive coupling is configured to drivingly couple with a corresponding drive coupling of the surgical instrument when the surgical instrument is mounted to the surgical instrument carriage (¶[0063]), and wherein the second output assembly comprises a second motor (40b), a second gearbox (42b) coupled to the second motor and the second output drive coupling, and wherein the second output drive coupling is coupled to the second gearbox and the second output drive coupling is configured to drivingly couple with a corresponding drive coupling of the surgical instrument when the surgical instrument is mounted to the surgical instrument carriage (¶[0063]).
Regarding claims 2, 4 and 5, each of the first and second motors comprises a rotor (¶[0014]); the first sensor assembly is configured to sense a rotational orientation of the rotor of the first motor and sense a rotational orientation of a first orientation target drivingly coupled to the first output assembly or gearbox; and the second sensor assembly is configured to sense a rotational orientation of the rotor of the second motor and sense a rotational orientation of a second orientation target drivingly coupled to the second output assembly or gearbox (any portion of the drive shafts can be considered as an orientation target as broadly recited - ¶[0059]).
Regarding claim 8, the first motor comprises a rotor (¶[0014]); and the first sensor assembly is configured to sense a rotational orientation of the rotor (¶[0059]).
Regarding claim 12, a surgical instrument is not positively recited.  The assembly is capable of being coupled to some appropriately constructed surgical instrument having a shaft axis parallel to the coupling axes of the first and second output drives.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 6, 7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsuki et al. (US 2010/0079099) in view of Whitman et al. (US 2009/0095790).
Regarding claims 6, 7, 9 and 10, Katsuki et al. fail to disclose that the first sensor assembly comprises an optical sensor or Hall effect sensor as claimed.  Katsuki et al. are silent as to any specific sensor type motivating one skilled in the art to seek out a suitable sensor from the prior art.
Whitman et al. also disclose a driveshaft (94) for manipulation of a surgical grasping device (11) and further teach that an optical sensor or Hall effect sensor are both suitable for determining a rotational position of the driveshaft (¶[0136]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Whitman et al to have used an optical or Hall effect sensor to sense a rotational position of the rotor or Katsuki et al. as suitable sensors demonstrated by the prior art to be appropriate for a similar function.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsuki et al. (US 2010/0079099) in view of Wallace et al. (US 2002/0111621).
Regarding claim 11, Katsuki et al. fail to disclose that the output drive assemblies are arranged adjacent one another within a width of the carriage as claimed.
Wallace et al. depict similar spools (130, 132, 134, 136) to Katsuki et al. for robotically controlling a grasping device which are arranged adjacent to one another within a width of the device (Figure 23).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Wallace et al. to have arranged the output drive couplings of Katsuki et al. adjacent to one another within a width of the device as an arrangement of parts demonstrated by the prior art to be equally suitable for the intended purpose of Katsuki et al.  Furthermore, absent any significance attributed to a particular claimed arrangement, a rearrangement of parts has been held to involve only routine skill in the art (MPEP 2144.04(VI)(C)).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsuki et al. (US 2010/0079099) in view of Omori et al. (US 20080103491).
Regarding claims 13 and 14, Katsuki et al. fail to disclose that the output drive couplings are spring loaded as claimed; noting that without positively reciting a surgical instrument, the pulleys (50a-c) can be considered as part of the output drive couplings because the instrument (16) is capable of grasping another surgical instrument and acting as part of the carrier. 
Omori et al. disclose output drive couplings being spring loaded (via 518; Figure 13) in order to prevent unintended rotation of the couplings (¶[0107]-[0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spring-loaded mechanism of Omori et al. on the output drive couplings of Katsuki et al. in order to prevent unintended rotation of the couplings.

Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771